      Case 4:20-cv-00366-SMR-HCA Document 17 Filed 02/08/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF IOWA
                            CENTRAL DIVISION


AKRUM WADLEY, JONATHAN
PARKER, MARCEL JOLY, AARON
                                            Case No. 4:20-cv-366
MENDS, MAURICE FLEMING,
REGGIE SPEARMAN, KEVONTE
MARTIN-MANLEY, DARIAN
COOPER, LARON TAYLOR,
BRANDON SIMON, JAVON FOY,
ANDRE HARRIS, and TERRENCE
HARRIS
                                           UNRESISTED MOTION FOR
Plaintiffs,                                EXTENSION OF TIME TO FILE
                                           RESPONSE TO DEFENDANTS’
vs.                                        MOTION TO DISMISS FIRST
                                           AMENDED COMPLAINT
UNIVERSITY OF IOWA, BOARD OF
REGENTS FOR THE STATE OF                   [No Hearing Necessary]
IOWA, GARY BARTA, KIRK
FERENTZ, BRIAN FERENTZ,
CHRISTOPHER DOYLE, and
RAIMOND BRAITHWAITE,

       Defendants.



       COME NOW the Plaintiffs, and in support of their Unresisted Motion for

Extension of Time to File a Response to the Defendants’ Motion to Dismiss,

pursuant to LR 7d (2), respectfully states to the court as follows:

       1.     Defendants filed a Motion to Dismiss on December 14, 2020.

       2.     On January 13, 2021, Plaintiffs filed their First Amended Complaint.

This is the operative complaint.
      Case 4:20-cv-00366-SMR-HCA Document 17 Filed 02/08/21 Page 2 of 3



       3.     Defendants filed a Motion to Dismiss the First Amended Complaint on

January 25, 2021. Plaintiffs’ response is due February 8, 2021.

       4.     Due to the number of issues raised, working remotely, and

communicating by video and telephone with co-counsel, Plaintiffs are requesting an

extension of fourteen (14) days to file their response to the Defendant’s Motion to

Dismiss.

       5.     This extension will not adversely impact either party and would be in

the interest of justice.

       6.     Counsel for the Plaintiffs exchanged emails and letters with the lead

counsel for the Defendants, Jeff Thompson, on February 2, 2021, and he has no

objection to a fourteen (14) day extension to file Plaintiffs’ response to the Motion

to Dismiss. The deadline, if approved by the court will be February 22, 2021.

Counsel for Plaintiffs has agreed to a reciprocal extension of the Defendants’

deadline if one is requested.

       WHEREFORE, Plaintiffs pray that the court enters an order extending the

deadline for the Plaintiffs to file a response to the Defendants’ Motion to Dismiss

for fourteen (14) days to and including February 22, 2021.




                                         2
     Case 4:20-cv-00366-SMR-HCA Document 17 Filed 02/08/21 Page 3 of 3



                                                   PARRISH KRUIDENIER DUNN GENTRY
                                                   BROWN BERGMANN & MESSAMER L.L.P.
                                                   BY:               /s/ Alfredo Parrish
                                                              Alfredo Parrish            AT0006051
                                                              2910 Grand Avenue
                                                              Des Moines, Iowa 50312
                                                              (515) 284-5737
                                                              (515) 284-1704 (Fax)
                                                              aparrish@parrishlaw.com
                                                              ATTORNEY FOR DEFENDANT
                                                          PROOF OF SERVICE
     The undersigned certifies that the foregoing instrument was served upon all parties to the above cause by:
     ()         personal service                                      ()        first class mail
     ()         certified mail, return receipt requested              ()        facsimile
     ()         Airborne Express (overnight)                          (X)       CMECF
                                                                      ()        e-mail
     on February 8, 2021.
     I declare that the statements above are true to the best of my information, knowledge, and belief.

                                                                              /s/ Anita Soderblom
THOMAS J. MILLER
Attorney General of Iowa
Tjmiller@ag.iowa.gov

JEFFREY S. THOMPSON
Solicitor General
Jeffrey.Thompson@ag.iowa.gov

JEFFREY C. PETERZALEK
CHRISTOPHER J. DEIST
SAMUEL P. LANGHOLZ
WILLIAM A. HILL
Assistant Attorneys General
Department of Justice-Special Litigation
Hoover State Office Building
Des Moines, Iowa 50319
(515) 281-4419/4213
jeffrey.thompson@ag.iowa.gov
jeffrey.peterzalek@ag.iowa.gov
christopher.deist@ag.iowa.gov
sam.langholz@ag.iowa.gov
william.hill@ag.iowa.gov
ATTORNEYS FOR DEFENDANTS

                                                                   3
